Citation Nr: 1647498	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-156 81A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for low back disorder. 

2.  Entitlement to service connection for a right leg disorder, to include as secondary to a low back disorder. 

3.  Entitlement to service connection for a left leg disorder, to include as secondary to a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty February 1977 to January 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO denied service connection for lower back disorder and right and left leg disorders.  

The Veteran testified before the undersigned during a videoconference Board hearing in August 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported that his claimed back disorder was caused by injuries during service, and his leg disorders are secondary to his back disorder.  His service treatment records include complaints of pain in the low back pain from September to December 1979.  

During the course of the appeal, the RO obtained an October 2011 VA opinion which indicated that, based on claims file review, the Veteran sustained minor self-limiting lumbar sacral strain while in the service.  In 2006, he apparently sustained an injury on the job to his back for which he sought workers' compensation benefits.  He had surgery of L4-5 spinal fusion in 2007.  The examiner determined it is less likely as not that Veteran's current back condition is related to injury sustained while in military 26 years prior.  

The Veteran also submitted a May 2014 opinion from a private physician indicating that the Veteran had a chronic and progressive low back condition which was diagnosed and treated during his active duty military service, and it is far more likely than not that his attending symptomatology and lumbar spine dysfunction would have been an active symptomatic condition to the present even in the absence of intervening injury. 

The VA examiner clearly failed to address the private treatment records in the file dated in February 2002.  Further, the Board finds the Veteran needs a physical examination is necessary in order to provide the Veteran the opportunity to describe his symptomatology since service.  

The Board recognizes that a number of private treatment records prior to 2008 have been determined to be unavailable.  However, it is indicated that the Veteran applied for worker's compensation, and it is unclear whether these records have been requested.  Upon remand any additional development should be conducted to obtain outstanding VA, private, or worker's compensation documents.  

The claims for service connection for the leg disabilities are inextricably intertwined with that of the back disability and further consideration of these claims are deferred pending this additional development regarding the back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records. 

2.  The AOJ should specifically request that the Veteran provide authorization to obtain the Veteran's claim for worker's compensation benefits related to a low back injury.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After the above is completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current low back disorder manifested during service or is otherwise causally or etiologically related to his service, to include any injury or therein.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


